Citation Nr: 0912851	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-15 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, type II, with proliferative diabetic 
retinopathy (DM), including as secondary to exposure to 
herbicides. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of hemorrhoidectomy.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pancreatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to July 
1975. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the above claims. 

In September 2007, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The Veteran's claims of entitlement to service connection 
for DM, residuals of hemorrhoidectomy, and pancreatitis were 
denied by a June 2003 rating decision.  The Veteran did not 
appeal.

2.  The evidence submitted since June 2003 fails to raise a 
reasonable possibility of substantiating the Veteran's claims 
for service connection.




CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied entitlement to 
service connection for DM, residuals of hemorrhoidectomy, and 
pancreatitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been submitted since 
the June 2003 rating decision that denied entitlement to 
service connection for DM, residuals of hemorrhoidectomy, and 
pancreatitis, and the claims are not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, however, in light of the denial of the 
Veteran's claims, no disability rating or effective date can 
be assigned, so there can be no possibility of prejudice to 
the Veteran under the holding in Dingess.  

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary 
to establish the underlying benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in June 2005 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as discussed above.  The June 2005 
notice letter also included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claims 
were previously denied.  Consequently, the Board finds that 
adequate notice has been provided under the holding in Kent.  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records, and 
provided him with several VA examinations and a hearing.  The 
duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II. Merits

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §  5108 (West 
2002); 38 C.F.R. 3.156 (2008).  Evidence is new if it has not 
been previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2008).  Evidence is material if it, either 
by itself or considered in conjunction with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

A.  DM

The Veteran's claim of entitlement to service connection for 
DM was denied by a June 2003 rating decision.  The RO denied 
the claim on the grounds that there was no evidence of 
treatment for or diagnosis of DM during military service or 
directly following separation from service, no evidence 
relating the disease to military service, and no evidence of 
exposure to herbicides during service.  The Veteran was 
notified of this decision and of his appellate rights by a 
letter dated June 24, 2003.  He did not appeal.  Therefore, 
the June 2003 rating decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  The Veteran 
filed a claim to reopen in April 2005.  

At the time of the June 2003 decision, the evidence of record 
included service treatment records dated from August 1971 to 
July 1975; VA treatment records dated from October 2002 to 
December 2002; pharmacy records from the Connexus Pharmacy 
System dated from January 2000 to May 2002; an April 2003 
letter from Lori Kirwan, M.D.; and private treatment records 
from 1) Chandrakumar Singrayer dated from February 2000 to 
October 2001, 2) Memorial Hospital dated from January 2000 to 
February 2002, 3) MVW Healthcare dated from January 2000 to 
April 2002, 4) Dr. Kirwan dated from January 2000 to August 
2002, and 5) Mercy Primary Care Associates dated from April 
1995 to June 1998.  

Since June 2003, new evidence has been associated with the 
Veteran's claims file, including VA treatment records dated 
from February 1978 to March 1978 and from October 2003 to 
April 2007; a VA eye examination report dated in September 
2005; treatment records from 1) Dr. Singrayer dated from 
January 2000 to October 2003, 2) Southern Maine Medical 
Center dated in January 2005, 3) Mercy Hospital dated in 
January 2006, 4) MWV Healthcare dated in April 2002, 5) 
Anthony Iorfino, M.D., P.A., dated from December 2003 to 
April 2004, and 6) Franklin Regional Hospital dated in August 
2004; a letter from the Maine Eye Center dated in November 
2004; a January 2006 VA DM examination report; Health and 
Human Services records; a CURR Report dated in April 2007; 
and a Board hearing transcript dated in September 2007.  
Significantly, although the Veteran has received continuing 
treatment for his DM, at no point during his extensive 
treatment for this condition has a medical opinion linked its 
onset to his time in service.  

The Veteran's claim was previously denied because there was 
no evidence relating his DM to military service and there was 
no evidence of exposure to herbicides.  The evidence 
submitted since June 2003 is new in that it had not 
previously been submitted.  However, this evidence is not 
material because it does not tend to show that the Veteran's 
DM had its onset during, or was caused by, his military 
service, or that he was exposed to herbicides during service.  
Rather, in regard to exposure to herbicides, the newly 
associated evidence weighs against the claim insofar as it 
indicates that the Veteran never served in the Republic of 
Vietnam, but instead served in the United States on a ship 
that had previously been in the waters of Vietnam.  See 
September 2007 hearing transcript.  This evidence also 
indicates that there is no support for the Veteran's 
contention that barrels of Agent Orange were stored aboard 
U.S. Navy ships.  See April 2007 CURR Report.  Although the 
newly associated treatment records confirm that the Veteran 
has been diagnosed with DM and show that he has continued to 
receive treatment for this condition, there is still no 
evidence of record indicating any relationship between his DM 
and active service.  Accordingly, the new evidence of record 
fails to provide a reasonable possibility of substantiating 
the Veteran's service-connection claim, and therefore does 
not provide a basis for reopening the claim.  See 38 C.F.R. § 
3.156 (2008).  As new and material evidence has not been 
submitted, the Veteran's claim to reopen his previously 
denied claim for entitlement to service connection for DM is 
denied.

B.  Residuals of Hemorrhoidectomy

The Veteran's claim of entitlement to service connection for 
residuals of hemorrhoidectomy was denied by a June 2003 
rating decision.  The RO denied the claim on the grounds that 
there was no evidence of treatment for, or diagnosis of, 
hemorrhoids or a hemorrhoidectomy during service or 
immediately following separation from service.  The Veteran 
was notified of this decision and of his appellate rights by 
a letter dated June 24, 2003.  He did not appeal.  Therefore, 
the June 2003 rating decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  The Veteran 
filed a claim to reopen in April 2005.  

At the time of the June 2003 decision, the evidence of record 
included service treatment records dated from August 1971 to 
July 1975; VA treatment records dated from October 2002 to 
December 2002; treatment records from Stephen J. Bien, M.D., 
dated from October 1983 to July 1986; and treatment records 
from Franklin Memorial Hospital dated in November 1985.  

Since June 2003, new evidence has been associated with the 
Veteran's claims file, including VA treatment records dated 
from October 2003 to April 2007; treatment records from Dr. 
Bien dated in January 1987; Health and Human Services 
records; and a Board hearing transcript dated in September 
2007.  

The Veteran's claim was previously denied because there was 
no evidence of treatment for, or diagnosis of, hemorrhoids or 
a hemorrhoidectomy during service or immediately following 
separation from service.  The evidence submitted since June 
2003 is new in that it had not previously been submitted.  
However, this evidence is not material because it does not 
tend to show that the Veteran had hemorrhoids or a 
hemorrhoidectomy during service, or that the development of 
hemorrhoids 8 years following separation from service was in 
any way related to his military service.  Accordingly, the 
new evidence of record fails to provide a reasonable 
possibility of substantiating the Veteran's service-
connection claim, and therefore does not provide a basis for 
reopening the claim.  See 38 C.F.R. § 3.156 (2008).  As new 
and material evidence has not been submitted, the Veteran's 
claim to reopen his previously denied claim for entitlement 
to service connection for residuals of a hemorrhoidectomy is 
denied.

C.  Pancreatitis

The Veteran's claim of entitlement to service connection for 
pancreatitis was denied by a June 2003 rating decision.  The 
RO denied the claim on the grounds that there was no evidence 
of treatment for, or diagnosis of, pancreatitis during 
service or immediately following separation from service.  
The Veteran was notified of this decision and of his 
appellate rights by a letter dated June 24, 2003.  He did not 
appeal.  Therefore, the June 2003 rating decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  The Veteran filed a claim to reopen in April 2005.  

At the time of the June 2003 decision, the evidence of record 
included service treatment records dated from August 1971 to 
July 1975; VA treatment records dated from October 2002 to 
December 2002; and treatment records from Eastern Maine 
Medical Center dated in August 1987.  

Since June 2003, new evidence has been associated with the 
Veteran's claims file, including VA treatment records dated 
from October 2003 to April 2007; Health and Human Services 
records; and a Board hearing transcript dated in September 
2007.  

The Veteran's claim was previously denied because there was 
no evidence of treatment for, or diagnosis of, pancreatitis 
during service or immediately following separation from 
service.  The evidence submitted since June 2003 is new in 
that it had not previously been submitted.  However, this 
evidence is not material because it does not tend to show 
that the Veteran had pancreatitis during service, or that the 
development of pancreatitis more than 10 years following 
separation from service was in any way related to his 
military service.  Accordingly, the new evidence of record 
fails to provide a reasonable possibility of substantiating 
the Veteran's service-connection claim, and therefore does 
not provide a basis for reopening the claim.  See 38 C.F.R. § 
3.156 (2008).  As new and material evidence has not been 
submitted, the Veteran's claim to reopen his previously 
denied claim for entitlement to service connection for 
pancreatitis is denied.


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for DM is denied.

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for residuals of hemorrhoidectomy is denied.

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for pancreatitis is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


